Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 January 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 21, and 23-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 21 and 24-26
Claims 1-2, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2005/0185889; “Xia”) in view of Bauters et al. (Silicon on ultra-low-loss waveguide photonic integration platform, Optics Express, V. 21, N. 1, 7 January 2013; “Bauters”) and further in view of Akimoto et al. (2013/0343694; “Akimoto”).
Regarding claim 1, Xia discloses in figure 1 a photonic integrated circuit comprising: a first III-V material waveguide 18 including a tapered coupling region 24, the first III-V material 

    PNG
    media_image1.png
    463
    592
    media_image1.png
    Greyscale

Xia, Figure 1



Further regarding claim 1, Xia does not explicitly disclose that the second semiconductor waveguide comprises a second heterogeneous silicon semiconductor waveguide of a different heterogeneous semiconductor material than the first III-V material waveguide; the tapered coupling region of the first III-V material waveguide being increasingly narrowed towards the second heterogeneous silicon semiconductor waveguide along an axis of propagation of light from the first III-V material waveguide to the second heterogeneous silicon semiconductor waveguide to adiabatically transfer light such that traverse electric mode of the light is maintained in the first III-V material waveguide and the second heterogeneous silicon semiconductor waveguide.
However, Bauters discloses in figure 7, and related text, a waveguide that is tapered laterally above a Si3N4 waveguide core ULLW. Bauters, fig. 7 and p. 550 (“The first 200-μm-long taper section couples a mode in the Si waveguide to the fundamental TE mode of the ULLW. Figure 7(b) shows how the effective mode indices of the asymmetric waveguide structure vary with the width of the Si waveguide's core. The bottom of Fig. 7(b) gives a closer look at this relationship near the effective index of the ULLW's fundamental TE mode (1.48). Circles indicate Si core widths at which the Si and ULL waveguides perturb each other such that coupling can occur. As shown in the figure, the fundamental TE mode of the ULLW can couple to the fundamental TE mode, as well as many higher order TE modes, of the Si waveguide depending on the values of wtip and wend shown in Fig. 7(a).”) and fig. 8 and p. 550 (“the supermode has significant power in the Si waveguide that can be canceled out only through coupling to radiation modes at the taper tip”).

    PNG
    media_image2.png
    403
    738
    media_image2.png
    Greyscale

Bauters, Figure 7


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xia to incorporate Bauter’s Si3N4 waveguide core such that the second semiconductor waveguide comprises a second heterogeneous silicon semiconductor waveguide of a different heterogeneous semiconductor material than the first III-V material waveguide; the tapered coupling region of the first III-V material waveguide being increasingly narrowed towards the second heterogeneous silicon semiconductor waveguide along an axis of propagation of light from the first III-V material waveguide to the second heterogeneous silicon semiconductor waveguide to adiabatically transfer light such that traverse electric mode of the light is maintained in the first III-V material waveguide and the second heterogeneous silicon semiconductor waveguide because the resultant configuration would facilitate preventing unfavorable higher order modes (for example, TE01 and TM30) are not coupled to the TE00 mode of the ULL waveguide. Bauter, pp. 553. Here, the examiner notes that it would have been 
Further regarding claim 1, Xia in view of Bauters does not explicitly disclose an elongated dissipating region extending from an end of the tapered coupling region having the smallest width, the elongated dissipating region extending in a direction angled relative to the axis of propagation and configured to dissipate a portion of the light of the first III-V material waveguide that is not coupled into the second heterogeneous silicon semiconductor waveguide away from the First III-V material waveguide and the second heterogeneous silicon semiconductor waveguide.
However, Akimoto discloses in figure 1 a photonic integrated circuit having an elongated dissipating region 10 extending in a direction angled relative to the axis of propagation and configured to dissipate a portion of the light of the First III-V material waveguide that is not coupled into the second heterogeneous silicon semiconductor waveguide away from the First III-V material waveguide and the second heterogeneous silicon semiconductor waveguide. Akimoto, pars. [0061] (“the light intensity of the optical component which returns back to the branching unit 5 is decreased, because a part of the signal light which is reflected by the port 4 is branched to the attenuation unit 10”) and [0071] (“In order to normally operate the variable light intensity attenuation unit 14, the signal light which is guided to the attenuation unit needs to be effectively attenuated so that it is not returned as reflected light. In the present example, an U-shaped waveguide with a curve radius of 10 .mu.m is installed, thereby the light inside the optical waveguide is radiated to the outside by curve losses. In addition, in order to attenuate the signal light in a terminal of the U-shaped waveguide which is propagated to the terminal of the U-shaped waveguide, a taper waveguide is connected to the terminal of the U-shaped waveguide. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Xia in view of Bauters in accordance with Akimoto’s teachings to have an elongated dissipating region extending from an end of the tapered coupling region having the smallest width, the elongated dissipating region extending in a direction angled relative to the axis of propagation and configured to dissipate a portion of the light of the First III-V material waveguide that is not coupled into the second heterogeneous silicon semiconductor waveguide away from the First III-V material waveguide and the second heterogeneous silicon semiconductor waveguide because the resultant configuration would facilitate controlling back reflections. Akimoto, par. [0071].
Regarding claims 2, 21 and 24-26, as dependent upon claim 1, Xia in view of Bauters and further in view of Akimoto, as applied in the rejection of claim 1, discloses:
2. The photonic integrated circuit of claim 1, comprising a passive structure (tapered region) coupled to an end of the elongated dissipating region 10, the end being distal from the end of the tapered coupling region, the passive structure configured to dissipate light propagated in the elongated dissipating region. Akimoto, pars. [0061] and [0071] (“the light inside the optical waveguide is radiated to the outside”).
21. The photonic integrated circuit of claim 1, wherein the elongated dissipating region is angled at an acute angle relative to the axis of propagation. See Akimoto, fig. 1 (disclosing acute angle defined by first section of the U-dissipation region).

25. The photonic integrated circuit of claim 1, wherein the direction the elongated dissipating region extends is divergent from the axis of propagation. See Akimoto, fig. 1 (disclosing acute angle defined by first section of the U-dissipation region).
26. The photonic integrated circuit of claim 1, wherein an end of the elongated dissipating region is laterally spaced from the tapered coupling region. See Akimoto, fig. 1 (disclosing end of the U-dissipation region).
because the resultant configurations would facilitate controlling back reflections. Akimoto, par. [0071]. Here, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing that laser brightness and intensity is enhanced when the beam occupies on the fundamental, lowest order transverse mode.
Claims 4 and 5
Claims 4 and 5, as dependent upon claim 2, are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2005/0185889; “Xia”) in view of Bauters et al. (Silicon on ultra-low-loss waveguide photonic integration platform, Optics Express, V. 21, N. 1, 7 January 2013; “Bauters”) and further in view of Akimoto et al. (2013/0343694; “Akimoto”), as applied in the ,
 Regarding claims 4 and 5, Xia in view of Bauters and further in view of Akimoto does not explicitly disclose:
4. The photonic integrated circuit of claim 2, wherein the passive structure includes a polygonal structure having a plurality of vertices configured to couple the received light to one or more radiation modes of a surrounding cladding. 
5. The photonic integrated circuit of claim 2, wherein the passive structure includes a free propagation region. 
However, Jamieson discloses in figure 2 using triangular structures 16a and 16b to control back reflections. Jamieson, Abstract ([t]he light trap may take the form of triangular shaped portions (16a, 16b)”).

    PNG
    media_image3.png
    314
    305
    media_image3.png
    Greyscale

Jamieson, Figure 2


Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Xia in view of Bauters and further in view of Akimoto in accordance with Jamieson’s triangular light traps to disclose:

5. The photonic integrated circuit of claim 2, wherein the passive structure includes a free propagation region. Jamieson, fig. 2 (disclosing two triangular light traps bridged by light propagating region).
because the resulting configurations would facilitate using light traps to reduce back reflections. Jamieson, Abstract.
Claim 23
Claims 23, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (2005/0185889; “Xia”) in view of Bauters et al. (Silicon on ultra-low-loss waveguide photonic integration platform, Optics Express, V. 21, N. 1, 7 January 2013; “Bauters”) and further in view of Akimoto et al. (2013/0343694; “Akimoto”), as applied in the rejection of claims 1-2, 21, and 24-26, further in view of Sacher et al. (Silicon-on-Insulator Polarization Splitter-Rotator Based on TM0-TE1 Mode Conversion in a Bi-level Taper, CLEO:2013 Technical Digest, CTu3F.3.pdf; “Sacher”) and further in view of Dawes, David (2004/0105644; “Dawes”).
Regarding claim 23, Xia in view of Bauters and further in view of Akimoto does not explicitly disclose: that the transverse electric mode is a TEO mode in the III- V material waveguide that is transferred to the TEO mode in the second heterogeneous silicon semiconductor waveguide, and wherein tapered coupling region of the first III-V material waveguide that narrows toward the second heterogeneous silicon semiconductor waveguide 
However, Sacher discloses in figure 1, and related text, an adiabatic taper that “converts the TM0 mode to the local TE1 mode …while the TE0 mode is unaffected.” Sacher, fig. 1 and p. 1 (disclosing that the TM0 mode and its descendent TE1 are removed from the Input/Output waveguide).

    PNG
    media_image4.png
    192
    1052
    media_image4.png
    Greyscale

Sacher, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xia in view of Bauters and further in view of Akimoto such that the transverse electric mode is a TEO mode in the III- V material waveguide that is transferred to the TEO mode in the second heterogeneous silicon semiconductor waveguide, and wherein tapered coupling region of the first III-V material waveguide that narrows toward the second heterogeneous silicon semiconductor waveguide further adiabatically transfers a transverse magnetic mode of the first III-V material waveguide to a higher order transverse electric mode that is higher than the TEO mode because the resultant configuration would facilitate maximizing the energy delivered by a laser. Dawes, par. [0036] (“The speed and effectiveness of the interaction of laser power or energy with materials is in direct proportion to the brightness and intensity of the power or energy that the laser can deliver to the material. The highest brightness or intensity of a laser output beam is obtained when the beam is confined to the fundamental, lowest order transverse electromagnetic mode (TEM.sub.00). Therefore, single 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883